Case 1:19-cv-01540-TNM Document 13-3 Filed 10/01/19 Page 1 of 4




               Exhibit C
                                                                                                    1
                                Case 1:19-cv-01540-TNM Document 13-3 Filed 10/01/19 Page 2 of 4
                            j




                                                                 CERTIFIED MAIL-
                                                                                                                          r



                                                                                                             Hasler                           i
Qliinn emanUBl tnal lawyers I Washington, il.G.                                                                                               P
1300 I Street NW, Suite 900, Washington, D.C. 20005     t
                                                                                                             09/06/2019
                                                                                                                              $oo&.-9es
                                                             7015 3010 0001 3H01 OlbS                                            ZIP 20001
                                                                                                                               011D10649842




                                                          Crystal B. Nwaneri
                                                            S291 Delhi T ’
                                                      North Charleston, ■Hi. Xit             d-t!        a
                                                                                     o cr "f t 1 o KJ
                                                                                     f\ 1—   1 U IN. M

                                                                                   A 1 i Em? I ED NO 1 KNOWN
                                                                                       UNABLE TO FORWARD
                                                                ANK.     sc:   20005331499                      *lS17-06523-06-4€
                                                                                                                                              •ft
         Case 1:19-cv-01540-TNM Document 13-3 Filed 10/01/19 Page 3 of 4
                      n;-

                                M :
                ■-mmi'A
                   um
                    •'>Ai
                . m w;
                               M'
                      A:
                    ■■s;.
                         mh
                    '-' 'Mi
                                    :V7

                '                         " -

                                    iv •^-

                         'S'


                      5                                                                                                                     mm
                                                -r,-V^'»».'^-



                                                                 COMPLETE THIS SECTION ON DELIVERY
            SENDER: COMPLETi' THIS SECTION
                                                                 A. Signature
          i ■ Complete items 1             3.                                                                      □ Agent
          I ■ Print your name and address on the reverse         X                                               □ Addressee
          I     so that we can return the card to you.                                                       C. Date of Delivery
                                                                 B. Received by (Printed Name)
           i ■ Attach this card to the back of the mailpiece,
           I    or on the front if space permits._________ _
■t:          1. Article Addressed to:                            D. Is delivery address different from item 1 ? □ Yes
                                                                    If YES, enter delivery address below:       □ No
                    Crystal B. Nwaneri
                      8297 Delhi Rd
 i              North Charleston, SC 29406
P
i                                                               3. Service Type                          □ Priority Mail Express®
                                                                                                         □ Registered Mail'”
                                                                □ Adult Signature
                                                                □ Adult Signature Restricted Delivery    □ Registered Mail Restricted
                                                                □ Certified Mail®                                 ry
                            9590 9402 5239 9122 6240 43         □ Certified Mail Restricted Delivery     □ Return Rweipt for
                                                                S         : S Bestn-cted Delivery        □ p“fon,irmation™
            2. Article Number (Transfer from service labei)     n^<!„reriMall                            □ Signature Confirmation
                                                                □ inslimd Mail Restricted Delivery         Restricted Deliver
 f-r .     jVDlS 3D1D DDDl 34D1 OlbS                               (over $500)
           \ PS Form 3811. July 2015 PSN 7530-02-000-9053                                               Domestic Return Receipt
                                                                                                                                        !




•4*'




 V
        Case 1:19-cv-01540-TNM Document 13-3 Filed 10/01/19 Page 4 of 4




                    USPS TRACKING#                     First-Class Mail      (
                                                       Postage & Fees Paid   |
                                                       USPS                   1
                                                       Permit No. G-10         |


                 gun?        qisa bSHO MB
I        United States
         Postal Service     Ouinn Emanuel Urquhart & SullWan, LLP
                                  1300 I Street, NW, Suite 900
                                    Washington, D.C. 20005
    1



                                                                                       V-




                                                                                   i



                                                                     'v‘.




                                                                    MS
                                                                    1^
